Exhibit 10.3

 

LOAN REVISION AGREEMENT

 

This Loan Revision Agreement amends the terms of that certain loan (“Loan”)
evidenced by a Note Secured by Deed of Trust dated June 3, 2004, in favor of
City National Bank, a national banking association (“CNB”) executed by Daily
Journal Corporation, a South Carolina corporation (“Borrower”) in the original
principal amount of $3,400,000.00 (“Note”). The Note is secured by that certain
Deed of Trust, Assignment of Rents, Security Agreement and Fixture Filing dated
June 3, 2004 (“Deed of Trust”) executed by Borrower as trustor for the benefit
of CNB, recorded on June 17, 2004, as Instrument No. 04-1547725, in the Official
Records of Los Angeles County, State of California, (“Deed of Trust”).

 

CNB and Borrower hereby agree that the terms and conditions of the Note shall be
amended as follows:

 

The second paragraph of the Note is deleted in its entirety and replaced with
the following:

 

“There shall be two advances hereunder with an initial advance in the amount of
$2,856,682.27 and a second advance of $543,317.73 to be made by CNB after the
conditions as set forth in that certain letter agreement dated June 3, 2004 by
and between Borrower and CNB have been met.

 

Principal and interest together are payable in initial installments of
Twenty-Two Thousand Forty-Five and 94/100 Dollars ($22,045.94) each month
commencing on the first day of August, 2004 and continuing thereafter on the
same day of each month until maturity as stated above when all unpaid interest
and principal shall be payable. Upon the second advance, CNB shall reamortize
the then unpaid principal balance of this Note and recalculate the monthly
payment set forth above to an amount equal to an amount that would be sufficient
to repay the unpaid principal amount of this Note based on the remainder twenty
year amortization. The new monthly payment shall be due and payable commencing
on the first day of the second calendar month following the date of the second
advance. CNB acknowledges that no Prepayment Penalty applies to this Note.”

 

This Loan Revision Agreement shall amend the Note only as set forth above. CNB
and Borrower agree that all other terms and conditions of the Note, and the Deed
of Trust, shall remain in full force and effect.

 

This Loan Revision Agreement is executed and shall become effective as of August
1, 2004.

 

“Borrower”   Daily Journal Corporation,    

a South Carolina corporation

   

By:

 

/s/ Gerald L. Salzman

--------------------------------------------------------------------------------

        Gerald L. Salzman, President     City National Bank, a    

national banking association

   

By:

 

/s/ Paul Branks

--------------------------------------------------------------------------------

        Paul Branks, Senior Vice President